Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 29, 2022

                                      No. 04-22-00292-CR

                                    David CASTILLO, Jr.,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 365th Judicial District Court, Zavala County, Texas
                            Trial Court No. 20-01-003847-ZCRAJA
                       Honorable Amado J. Abascal III, Judge Presiding


                                         ORDER
       Appellant’s brief originally was due to be filed on August 25, 2022. Appellant is
represented on appeal by appointed counsel Ms. Angela J. Moore. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to September 26, 2022.
On September 26, 2022, Ms. Moore filed a second motion requesting an additional thirty-day
extension of time to file the brief. On September 28, 2022, we granted the motion and ordered
appellant to file his brief no later than October 26, 2022. Our order cautioned that further
extensions of time would be disfavored absent extraordinary circumstances. On October 26,
2022, Ms. Moore filed a “third and final motion for” extension requesting an additional thirty
days in which Ms. Moore explained her request for more time. We granted this motion and
ordered Ms. Moore to file appellant’s brief no later than November 28, 2022. Our order
cautioned Ms. Moore that if she failed to file appellant’s brief by November 28, 2022, this appeal
would be abated to the trial court for an abandonment hearing, and the trial court would be asked
to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).

       On November 29, 2022, Ms. Moore filed yet another motion requesting a forty-eight-
hour extension. Despite the clerk’s records and reporter’s records having been filed since
August 2022, Ms. Moore contends she “has been unable to obtain a video to review her client’s
behaviors and statements during” a custodial interview. Ms. Moore states the District Attorney’s
Office will send her a link to the recording today, November 29th.
       The request for a forty-eight-hour extension is GRANTED; however, no further
extensions of time will be granted. Ms. Moore is ORDERED to file appellant’s brief no later
than December 1, 2022. If Ms. Moore fails to file appellant’s brief by December 1, 2022, this
appeal will be abated to the trial court for an abandonment hearing, and the trial court
would be asked to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2).




                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court